Title: Miscellaneous Business Memoranda, 1731
From: Franklin, Benjamin
To: 


Volume 66 of the Franklin Papers in the American Philosophical Society contains approximately 250 miscellaneous business papers and memoranda. A few are undated; most bear dates between 1729 and 1768, but a few items are of an earlier or later year. They range from torn scraps the size of a playing card or even smaller to single or double sheets of quarto size; and are mounted in the volume on numbered pages in roughly chronological order. The individual papers are not indexed, but a typewritten list set into the volume indicates briefly the nature and date of each. Some of them, especially among those of the earliest years, have no connection with Franklin, but were accidentally mixed with his papers, probably when they were salvaged in 1778 from Joseph Galloway’s house Trevose, where they had been stored. The earliest transaction recorded in this volume clearly concerning Franklin is dated 1731.
Over 90 per cent of the papers in Volume 66, however, are directly connected with Franklin’s business transactions or those of members of his immediate family. They include statements of his printing and stationery accounts; receipts for payments; bills of exchange; promissory notes signed to or by him; stray pages of journal or ledger entries; notes requesting him to deliver books, other articles, or cash to the bearers; merchants’ accounts with other men which Franklin settled and in turn credited to himself; and tradesmen’s bills for goods and services of all sorts.
This last category is the largest and most representative. The bills show that among the articles supplied to Franklin or his dependents were cloth of various kinds (linen, calico, chintz, cambric, taffeta); mattresses, bolsters, and pillows; tea, both bohea and green; elixirs and bitters; chinaware; hats; paper and parchments; fish and oil; beer; and harness. There are bills to Franklin for such services as the alteration of gowns for Mrs. Franklin and their daughter Sarah; the stabling of his horse; and the repair of his carriage (a “Double chere”) on a trip to Boston. Bills from London shopkeepers after 1757 show brass casters for a chair; a shovel, tongs, and coal for Franklin’s fire; butter, cream, and spices for his table; steel spindles for his armonica; leather breeches; spectacles; candles; Madeira wine; books; and a variety of articles to send home to his wife and daughter in Philadelphia or to his sister Jane Mecom in Boston.
The papers in Volume 66 do not comprise all the documents of these several varieties that have survived. Others are scattered among the Franklin Papers in the American Philosophical Society, in other collections, and in private possession. A large proportion of the whole are too inconsequential to print in this edition. Those which shed useful light on significant figures or events in Franklin’s career will be presented, in full or in abstract, at the appropriate places in the text or footnotes in this and later volumes.
